Citation Nr: 1710876	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for  an acquired neuropsychiatric disorder characterized as an anxiety disorder not otherwise specified (NOS), with features of atypical panic symptoms, posttraumatic stress disorder (PTSD), and depressive disorder NOS. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted service connection for the Veteran's psychiatric disability and assigned a disability rating of 70 percent, effective November 13, 2003.  In a February 2013 Board decision, an earlier effective date of December 8, 1994 was granted.  This award was effectuated in a February 2013 rating decision.  

The Board remanded the case for additional development of the record in February 2013, November 2013, and February 2016.

In November 2003, the Veteran designated a Veterans Service Organization as her representative.  In a February 2014 letter, the Veteran revoked the authorization for representation.  In several documents, the Veteran indicated that she is receiving assistance from an 'anonymous agent,' but she has not properly designated a Veterans Service Organization, accredited agent, or other individual as representative.  Therefore, the Board will proceed with consideration of this appeal with the Veteran not represented.

The Veteran did not file a formal claim for TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of evidence associated with the Veteran's claims file during the appeal period, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's appeal for an increased rating for her service-connected psychiatric disorder, as is reflected on the title page of this decision.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Board finds that an additional remand is required in this case.  The Board sincerely apologizes for the delay in adjudication of the Veteran's claims.  Another Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  

TDIU- As noted above, the Court has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran's Social Security Administration (SSA) disability benefits records indicate that her service-connected psychiatric disability affects her employability.  The Veteran reported in her application for benefits that her psychiatric disability was one of her disabilities that resulted in her inability to work around September 2007.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is properly before the Board by virtue of her increased rating claim pursuant to Rice.  Veterans Claims Assistance Act of 2000 (VCAA) notice and a VA examination should be provided to the Veteran. 

Psychiatric Disability-  In a February 2013 rating decision, the RO effectuated a grant for an earlier effective date of December 8, 1994 for the grant of service connection for an acquired neuropsychiatric disorder, anxiety disorder, NOS with features of atypical panic symptoms and PTSD and depressive disorder, NOS.  Therefore, the current claim for an increased evaluation covers the period from December 8, 1994 through the present.  

The schedular criteria for mental disabilities that were in effect at the beginning of the rating period at issue in this appeal were effectuated on February 3, 1988. See 53 Fed. Reg. 23 (January 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2016).  As the Veteran has never been informed of the rating criteria prior to November 7, 1996, such deficiency must be corrected on Remand.  See 38 U.S.C.A. § 5103(a).  

Further, the Veteran's claim must be considered under both sets of criteria.  Significantly, and in this regard, the Board finds that the record does not contain sufficient evidence regarding the severity of the Veteran's service-connected psychiatric disorder for consideration under the regulations in effect prior to November 1996.  Indeed, under the old criteria for psychoneurotic disorders (prior to November 1996), a 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment. 

The current examinations of record do not provide clear evidence demonstrating that the Veteran was unable to obtain or retain employment due to her service-connected psychiatric disability.   For example, a recent March 2014 VA addendum opinion noted that the Veteran's psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Nevertheless, records recently associated with the claims file, pursuant to the February 2016 BVA remand, reflect that the Veteran has been awarded SSA disability benefits based on her psychiatric disability since September 2007.  The Veteran reported in her application that she had stopped working in September 2007 because of her psychiatric disability.  Records recently associated with the claims file also reflect the Veteran's involvement in Vocational Rehabilitation services.  

At this juncture, the evidence is contradictory in nature as to whether or not the Veteran's psychiatric disability has affected her employability, and to what extent.  The Board again notes that a 100 percent rating under the old criteria only requires that the Veteran's psychiatric disability result in the inability to obtain or retain employment.  As noted above, a claim for TDIU has been raised by the record, and the Board has requested that a VA medical opinion be obtained with respect to this issue.  As this evidence may provide information relevant to rating her increased rating claim for a psychiatric disability (to the extent that employability may result in a higher rating under the old regulations), the Board finds it is inextricably intertwined.  A decision by the Board on the Veteran's initial rating claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies her of what evidence she must show to support a claim for a TDIU.

2.  Following the development in Remand paragraph 1, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected psychiatric disability.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  

Additionally, the examiner is asked to address the following questions:

a)  Is it at least as likely as not (50% or greater chance) that the Veteran's service-connected psychiatric disability alone has resulted in her being unable to obtain or retain employment, at any point since December 8, 1994. 
b)  Is she at least as likely as not (50% or greater chance) unemployable solely due to her service-connected disability, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on her ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on her ability to obtain or maintain employment, to include discussion of obstacles and challenges she might face, and her capability for performing sedentary employment in light of her past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to her age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment..  

3.  Finally, readjudicate the issues on appeal with consideration of all applicable laws and regulations [including the current rating criteria as well as the schedular criteria for mental disabilities that were in effect at the beginning of the rating period at issue in this appeal-and which were effectuated on February 3, 1988. See 53 Fed. Reg. 23 (January 4, 1988)].  If either benefit remains denied, issue the Veteran a supplemental statement of the case, allow appropriate time for response, and then return the case to the Board.

No action is required of the Veteran until she is notified by VA.  However, she is advised of her obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that she has the right to submit additional evidence and argument himself or through her representative, if any, concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the Court must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

